 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   RUSSELL BYROADS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-po-00046-SAB
12                   Plaintiff,                     STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13           vs.
14   RUSSELL BYROADS,                               DATE: December 12, 2019
                                                    TIME: 10:00 a.m.
15                   Defendant.                     JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant Russell Byroads, that the
20   status conference currently scheduled for December 12, 2019, may be continued to April 16,
21   2020, at 10:00 a.m.
22          Pursuant to a sentencing order issued on July 9, 2019, by the Honorable Dale J. Blea,
23   Presiding Judge, Superior Court of California, County of Madera, Mr. Byroads is currently
24   receiving treatment at an in-patient substance abuse rehabilitation program located in Stockton,
25   California. Treatment facility staff report that Mr. Byroads continues to do well. The parties
26   have reached a resolution in this matter that is contingent upon Mr. Byroads’ continued
27   participation in the treatment program. Therefore, the parties jointly move to continue Mr.
28   Byroads’ status hearing to April 16, 2020, in order to permit him additional time to complete his
     in-patient treatment before any final resolution of the matter is entered.
 1                                                Respectfully submitted,
                                                  HEATHER E. WILLIAMS
 2
                                                  Federal Defender
 3
 4   Date: December 9, 2019                       /s/ Matthew Lemke
                                                  MATTHEW LEMKE
 5                                                Assistant Federal Defender
                                                  Attorney for Defendant
 6                                                RUSSELL BYROADS
 7
                                                  MCGREGOR W. SCOTT
 8                                                United States Attorney
 9   Date: December 9, 2019                       /s/ William Taylor
                                                  WILLIAM TAYLOR
10                                                Special Assistant United States Attorney
                                                  Attorney for Plaintiff
11
12
13                                              ORDER

14            Based on a showing of good cause, the Court hereby orders that the status conference

15   currently scheduled for December 12, 2019, is continued to April 16, 2020, at 10:00 a.m. The

16   defendant is ordered to appear.

17
     IT IS SO ORDERED.
18
19   Dated:     December 9, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
